Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 11,  and 21 “Claims - 10/26/2020” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 10/26/2020” is acknowledged. 
 	This office action considers Claims 1-15 and 21-25 pending for prosecution.
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Greg Hsu (Reg. No. 61,007), on December 17, 2021. 
 
Listing of Claims 

11.	(Currently Amended) A semiconductor device structure, comprising:
a fin structure over a semiconductor substrate, wherein the fin structure has a plurality of semiconductor nanostructures suspended over the semiconductor substrate;

a metal gate stack wrapping around the fin structure, wherein a portion of the metal gate stack is between two of the semiconductor nanostructures, the metal gate stack has a gate dielectric layer and a gate electrode, and the gate dielectric layer extends along a sidewall and a topmost surface of the first dielectric fin;
a first insulating structure extending into the metal gate stack to reach the first dielectric fin, wherein a topmost surface of the first insulating structure is higher than a topmost surface of the gate dielectric layer; and
a second insulating structure extending into the metal gate stack to reach the second dielectric fin, wherein the second insulating structure is substantially as wide as the first dielectric fin.

REASON FOR ALLOWANCE
       Claims 1-15, 21-25 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the metal gate stack has a gate dielectric layer and a gate electrode, and the gate dielectric layer extends along a sidewall and a topmost surface of the dielectric fin and wherein the insulating structure is in direct contact with the gate electrode” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 11: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the metal gate stack has a gate dielectric layer and a gate electrode, and the gate dielectric layer extends along a sidewall and a topmost surface of the first dielectric fin and wherein a topmost surface of the first insulating structure is higher than a topmost surface of the gate dielectric layer” – as recited in claim 11, in combination with the remaining limitations of the claim.
Regarding independent claim 21: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the metal gate stack has a gate dielectric layer and a gate electrode, and the gate dielectric layer extends along a sidewall and a topmost surface 
The most relevant prior art of references (US 20200219978 A1 to Guller, US 20200083222 A1 to Kim and US 20190378903 A1 to Jeon) substantially disclose the limitations with the exception of the limitations described in the preceding paragraph.
The prior arts made of record and not relied upon ((US 20200219978 A1 to Guller, US 20200083222 A1 to Kim and US 20190378903 A1 to Jeon) are considered pertinent to applicant's disclosure. See form PTO-892.
Guller teaches a first fin structure (structure containing left 655; Fig. 6(b); [0092]) over a semiconductor substrate (652), wherein the first fin structure has a plurality of first semiconductor nanostructures (left 655) suspended over the semiconductor substrate; a second fin structure (structure containing middle 655) over the semiconductor substrate, wherein the second fin structure has a plurality of second semiconductor nanostructures (middle 655) suspended over the semiconductor substrate.
Kim teaches a dielectric fin (151; Fig. 3; [0051]) between the first fin structure (equivalent fin AF1) and the second fin structure (equivalent fin AF2); a metal gate stack (GS; [0052]) wrapping around the first fin structure (AF1), the second fin structure (AF2), and the dielectric fin (151); an insulating structure (155; [0052]) extending into the metal gate stack (GS) to be aligned with the dielectric fin (151).
Jeon teaches forming a protective dielectric layer (comprising {160A, 160B}; Fig. 2; [0018]) over the gate stack (equivalent structure {150A, 150B}) such that the insulating structure (equivalent structure 170) penetrates through it (that is 170 penetrates through protective layer {160A, 160B} as shown in Fig. 2).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 11 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 11, and 21 are deemed patentable over the prior art.
Claims (2-10), (12-15), and (22-25) are allowed as those inherit the allowable subject matter from claims 1, 11, and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898